UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Annual Report to Shareholders DWS Strategic Value Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 30 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Tax Information 41 Investment Management Agreement Approval 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increased volatility. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 Average Annual Total Returns as of 11/30/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 6.42% -11.33% -3.43% 1.73% Class B 5.57% -12.07% -4.22% 0.90% Class C 5.64% -11.99% -4.14% 0.97% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 0.30% -13.07% -4.56% 1.13% Class B (max 4.00% CDSC) 2.57% -12.60% -4.39% 0.90% Class C (max 1.00% CDSC) 5.64% -11.99% -4.14% 0.97% No Sales Charges Life of Class S* Life of Institutional Class** Class R 6.00% -11.65% -3.71% 1.41% N/A N/A Class S 6.60% -11.21% -3.29% N/A -2.40% N/A Institutional Class 6.80% -11.01% -3.10% N/A N/A 2.74% S&P 500® Index+ 9.94% -5.15% 0.98% 0.81% 1.76% 5.20% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Class S shares commenced operations on February 28, 2005. Index returns began on February 28, 2005. **Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.26%, 2.18%, 2.03%, 1.41%, 0.97% and 0.72% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares prior to October 1, 2003 are derived from the historical performance of Class A shares of DWS Strategic Value Fund (formerly DWS Dreman High Return Equity Fund) during such periods and have been adjusted to reflect the higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Strategic Value Fund — Class A [] S&P 500 Index+ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 11/30/10 $ 11/30/09 $ Distribution Information: Twelve Months as of 11/30/10: Income Dividends $ Lipper Rankings — Equity Income Funds Category as of 11/30/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 83 3-Year of 99 5-Year of 97 10-Year 82 of 76 Class B 1-Year of 93 3-Year of 5-Year of 99 10-Year 97 of 90 Class C 1-Year of 93 3-Year of 5-Year of 98 10-Year 95 of 88 Class R 1-Year of 89 3-Year of 99 5-Year of 98 Class S 1-Year of 80 3-Year of 98 5-Year of 97 Institutional Class 1-Year of 79 3-Year of 98 5-Year of 96 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Class R and S shares; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2010 to November 30, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2010 Actual Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S Institutional Class DWS Strategic Value Fund 1.15% 1.92% 1.89% 1.57% .97% .68% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Strategic Value Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Strategic Value Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Volker Dosch Oliver Pfeil, PhD Thomas Schuessler, PhD Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The US equity market performed well during the past year, gaining 9.94% as measured by the fund's benchmark, the Standard & Poor's 500® (S&P 500) Index.1 Investors were cheered by the gradual improvement in the economic backdrop, the strength in corporate profitability and the accommodative stance of the US Federal Reserve Board (the Fed). As is often the case at a time of positive performance for the market, growth stocks outpaced their value counterparts by a comfortable margin. While the S&P 500 Pure Growth Index — which measures the performance of the growth stocks within the S&P 500 Index — rose 11.66% in the period, the S&P 500 Pure Value Index gained 8.23%.2 Given the fund's emphasis on value stocks, this environment proved to be a headwind to our relative performance. With this as the backdrop, the fund's Class A shares returned 6.42% during the 12-month period ended November 30, 2010, but underperformed the S&P 500 Index. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and more complete performance information.) Positive and Negative Contributors to Performance The most important factor in our underperformance was the pro-cyclical bias we held throughout the year. By "pro-cyclical," we mean that we tilted the portfolio toward the areas of the market most likely to benefit from an improving economy. Our pro-cyclical tilt proved to be a significant negative in the April-August interval, during which elevated concerns about the possibility of a "double-dip" recession weighed heavily on the more economically sensitive areas of the market. Unfortunately, this more than offset the performance we generated during the other parts of the year. Another important reason for our shortfall relative to the S&P 500 Index was our underweight in the consumer discretionary sector.3 Although our overall positioning sought to take advantage of improving economic growth, we chose to hold a more limited weighting in this sector due to the persistently high rate of unemployment. Nevertheless, consumer discretionary stocks delivered a gain nearly triple that of the broader market. Our underweight position therefore meant that we were unable to participate fully in the sector's outsized gain. Our relatively conservative positioning also put us out of step with the market in information technology, where our value focus meant that we did not hold the sector's most notable winners, such as Apple, Netflix and Amazon.com. Our largest detractors in technology were Hewlett-Packard Co., which lost ground after its CEO was forced to step down, and Microsoft Corp., which — despite its attractive valuation — lagged due to investor concerns about its future growth opportunities.4 As of November 30, 2010, we held both stocks in the fund. On the plus side, our position in the printer and ink producer, Lexmark International Inc., performed very well and offset some of our shortfall elsewhere in the sector. The financials sector also proved to be an area of underperformance. During the year, our position in financials was tilted toward large-cap banks, such as Bank of America Corp. and JPMorgan Chase & Co., which trailed the overall sector due to investor concerns about the uncertain regulatory environment. Turning our attention to factors that helped performance, we added value in the energy sector thanks to both an overweight position and strong stock selection. The basis for this overweight was multifaceted. First, we have held the view that oil prices are well supported by a positive supply-and-demand equation. This indeed proved to be the case in 2010. Among the fund's many positive contributors in energy were National Oilwell Varco, Inc., Hess Corp. and ConocoPhillips. We also benefited from holding an underweight position in Exxon Mobil, which underperformed its energy sector peers by a substantial margin. The health care sector significantly lagged the return of the broader market, but we avoided this potential pitfall through stock selection. Our top performer in the sector was the insurer UnitedHealth Group, Inc., whose shares were beaten down early in the year on uncertainty related to the health care bill. Believing this concern obscured the company's strong fundamentals and attractive valuation, we elected to hold on through the downturn. The stock closed the period above the $36 level, up from a low of $28.40 on June 30, 2010. We believe this helps illustrate the importance of remaining patient when an attractively valued stock is knocked down by short-term concerns. We also outpaced the market in the consumer staples and industrials sectors. Our return in consumer staples was helped by the strength in Altria Group, Inc., while our performance in industrials was boosted by the outsized gains of Honeywell International, Inc. and Deere & Co. Our positions in non-US-based stocks further aided the fund's return. Although the fund has a domestic focus, we will periodically seek to take advantage of exceptional value opportunities in the international markets. Approximately 14% of the portfolio was invested outside of the United States as of November 30, 2010. Notable winners included Daimler AG,* Agnico-Eagle Mines Ltd. and Research in Motion Ltd., among others. Outlook and Positioning We are disappointed that the fund failed to keep pace with the benchmark during the past year, but we remain confident as we head into 2011. We believe owning stocks with high levels of free cash flow, a metric that has correlated with outperformance for individual stocks over time, makes sense. Free cash flow strength opens the door for a variety of positive developments, including increased dividends, share buybacks and the potential to be acquired at a premium by a competitor. We also currently intend to maintain a pro-cyclical bias. In the wake of a financial shock as large as what we experienced in 2008-2009, the process of recovery is bound to be uneven. The result, inevitably, is periodic instability such as what we witnessed in the April-August time frame. Overall, we are encouraged that we began to see market prices and underlying company fundamentals moving back into equilibrium as the year progressed. We believe this creates a more favorable environment for those, like us, who use traditional metrics, such as valuations and fundamentals to support bottom-up stock selection. 1 The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvestment of dividends and, unlike fund returns, do not include fees or expenses. It is not possible to invest directly into an index. 2The S&P 500 Pure Growth and Pure Value indices measure growth and value in separate dimensions across six risk factors. Growth factors include sales growth, earnings change to price and momentum; the value factors include book value to price ratio, sales to price ratio and dividend yield. The Pure Style Index Series only includes those stocks from the parent index that exhibit strong growth or value characteristics, and weights them by style score. Index returns assume reinvestment of dividends and, unlike fund returns, do not include fees or expenses. It is not possible to invest directly into an index. 3"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 4"Valuation" refers to the price investors pay for a given security. An asset can be undervalued, meaning that it trades for less than its intrinsic value, or overvalued, which means that it trades at a more expensive price than its underlying worth. * Not held in the portfolio as of November 30, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 11/30/10 11/30/09 Common Stocks 99% 99% Cash Equivalents 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 11/30/10 11/30/09 Energy 21% 14% Information Technology 17% 13% Financials 12% 16% Health Care 11% 14% Consumer Staples 10% 12% Industrials 9% 12% Consumer Discretionary 8% 8% Telecommunication Services 6% 5% Utilities 3% 2% Materials 3% 4% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at November 30, 2010 (26.1% of Net Assets) 1. Microsoft Corp. Developer of computer software 3.6% 2. Hewlett-Packard Co. Provider of imaging and printing systems and information technology services 3.0% 3. JPMorgan Chase & Co. Provider of global financial services 2.9% 4. United Technologies Corp. Manufacturer of aerospace equipment, climate control systems and elevators 2.8% 5. ConocoPhillips Producer of petroleum and other natural gases 2.8% 6. PepsiCo, Inc. Provider of soft drinks, snack foods and food services 2.6% 7. Hess Corp. Explorer, producer, transporter, buyer and seller of crude oil and natural gas 2.2% 8. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 2.1% 9. Apache Corp. Explorer, developer and producer of natural gas and crude oil 2.1% 10. Altria Group, Inc. Parent company operating in the tobacco and food industries 2.0% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2010 Shares Value ($) Common Stocks 97.3% Consumer Discretionary 8.0% Automobiles 0.8% General Motors Co.* Hotels Restaurants & Leisure 1.9% McDonald's Corp. (a) Leisure Equipment & Products 0.9% Mattel, Inc.* (a) Media 1.5% Time Warner, Inc. (a) Multiline Retail 1.5% Target Corp. (a) Textiles, Apparel & Luxury Goods 1.4% VF Corp. (a) Consumer Staples 9.3% Beverages 2.6% PepsiCo, Inc. (a) Food & Staples Retailing 2.1% CVS Caremark Corp. (a) Safeway, Inc. (a) Food Products 1.0% General Mills, Inc. Tobacco 3.6% Altria Group, Inc. (a) Philip Morris International, Inc. (a) Energy 20.7% Energy Equipment & Services 5.5% Ensco PLC (ADR) National Oilwell Varco, Inc. (a) Transocean Ltd.* (a) Weatherford International Ltd.* (a) Oil, Gas & Consumable Fuels 15.2% Apache Corp. (a) Chevron Corp. (a) ConocoPhillips Exxon Mobil Corp. (a) Hess Corp. (a) Marathon Oil Corp. (a) Nexen, Inc. Occidental Petroleum Corp. (a) Williams Companies, Inc. (a) Financials 12.2% Capital Markets 1.3% The Goldman Sachs Group, Inc. Commercial Banks 2.7% Royal Bank of Canada (a) Wells Fargo & Co. Consumer Finance 0.8% Capital One Financial Corp. (a) Diversified Financial Services 5.2% Bank of America Corp. (a) Citigroup, Inc.* JPMorgan Chase & Co. Insurance 2.2% Hartford Financial Services Group, Inc. (a) Lincoln National Corp. (a) Thrifts & Mortgage Finance 0.0% Washington Mutual, Inc.* Health Care 10.4% Biotechnology 0.9% Amgen, Inc.* (a) Health Care Providers & Services 5.1% Aetna, Inc. Medco Health Solutions, Inc.* (a) UnitedHealth Group, Inc. WellPoint, Inc.* (a) Life Sciences Tools & Services 1.0% Thermo Fisher Scientific, Inc.* Pharmaceuticals 3.4% Abbott Laboratories Mylan, Inc.* (a) Novartis AG (ADR) (a) Industrials 9.0% Aerospace & Defense 5.7% Honeywell International, Inc. (a) ITT Corp. (a) United Technologies Corp. (a) Construction & Engineering 0.9% URS Corp.* Industrial Conglomerates 0.9% General Electric Co. Machinery 1.5% Deere & Co. Information Technology 16.1% Communications Equipment 1.1% Research In Motion Ltd.* (a) Computers & Peripherals 3.4% Hewlett-Packard Co. Lexmark International, Inc. "A"* IT Services 3.9% Accenture PLC "A" Computer Sciences Corp. International Business Machines Corp. (a) Office Electronics 1.7% Xerox Corp. (a) Semiconductors & Semiconductor Equipment 1.3% Intel Corp. Micron Technology, Inc.* (a) Software 4.7% BMC Software, Inc.* Microsoft Corp. (a) Materials 2.7% Chemicals 1.0% Air Products & Chemicals, Inc. Metals & Mining 1.7% Agnico-Eagle Mines Ltd. (a) Kinross Gold Corp. Telecommunication Services 5.6% Diversified Telecommunication Services 3.9% AT&T, Inc. (a) CenturyLink, Inc. (a) Frontier Communications Corp. (a) Verizon Communications, Inc. (a) Wireless Telecommunication Services 1.7% Vodafone Group PLC (ADR) (a) Utilities 3.3% Electric Utilities 1.2% FirstEnergy Corp. (a) NextEra Energy, Inc. (a) Multi-Utilities 2.1% PG&E Corp. (a) Sempra Energy (a) Total Common Stocks (Cost $1,632,028,441) Securities Lending Collateral 43.0% Daily Assets Fund Institutional, 0.21% (b) (c) (Cost $739,736,364) Cash Equivalents 1.1% Central Cash Management Fund, 0.21% (b) (Cost $18,790,180) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,390,554,985)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $2,394,187,006. At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $37,960,075. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $288,332,546 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $250,372,471. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2010 amounted to $720,457,249, which is 41.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
